DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant's request for reconsideration of the finality of the rejection of the Office action mailed 7/20/2022 is persuasive and, therefore, the finality of that action is withdrawn.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 19, The claims are directed to a product, “a conductive laminated structure”, but claim 19 recites that “the structure can withstand more than 40,000 folding times”, implying method steps for using this product. Per MPEP 2173.05(p), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9,11, 13, 15-16, 18, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomioka et al. (US 2017/0371194 A1).

Regarding claim 1, Tomioka discloses a conductive laminated structure comprising: a conductive layer (Fig. 7 element 30) having a longest dimension extending in a first direction (as shown in Fig. 1 wherein the vertical direction of the figure is interpreted as the first direction); and 
a thickening layer (Fig. 7 element 20, inclusive of element 22) disposed over or under the conductive layer (as shown in Fig. 7), wherein: 
when the thickening layer is a metal thickening layer, a value of a thickness of the metal thickening layer multiplied by Young's modulus of the metal thickening layer is about 5 to 30 µm·Gpa, and 
when the thickening layer is a polymer thickening layer (as discussed in Paragraph [0075]), a value of a thickness of the polymer thickening layer multiplied by Young's modulus of the polymer thickening layer is about 2 to 60 µm·Gpa (as discussed in Paragraph [0075] wherein 3 microns multiplied by 0.6 Gpa is about 2 µm·Gpa).

Regarding claim 2, Tomioka discloses the structure as set forth in claim 1 above and further wherein the thickening layer has a length in the first direction greater than 9 mm (as discussed in Paragraph [0076] wherein the width of element 22 is 15 mm and, as shown in Fig. 6, the length of element 21 is longer than the width) and does not exceed a length of the conductive layer extending in the first direction (as shown in Fig. 1 wherein LA is shorter than elements L1 and L2 of which element 30 is comprised).

Regarding claim 3, Tomioka discloses the structure as set forth in claim 2 and further wherein the length of the thickening layer in the first direction is greater than 15 mm (as discussed in Paragraph [0076] wherein the width of element 21 is 15 mm and, as shown in Fig. 6, the length of element 21 is longer than the width) and does not exceed a length of the conductive layer extending in the first direction (as shown in Fig. 1 wherein LA is shorter than elements L1 and L2 of which element 30 is comprised).

Regarding claim 4, Tomioka discloses the structure as set forth in claim 1 above and further wherein an angle at an axle center of bending and between two ends of the thickening layer is 180° to 360° (as shown in Figs. 2 and 6).

Regarding claim 5, Tomioka discloses the structure as set forth in claim 1 above and further wherein a ratio of a length of the thickening layer in the first direction to a length of the conductive layer in the first direction is 0.001 to 1 (as shown in Fig. 1 wherein the length of the thickening layer as compared to the conductive layer in the first direction lies in the range of 0.001 to 1).

Regarding claim 7, Tomioka discloses the structure as set forth in claim 1 above and further wherein the thickening layer is disposed on a stress tensile side of the conductive laminated structure when the conductive laminated structure is bent (as shown in Fig. 2 and discussed in Paragraph [0044]).

Regarding claim 8, Tomioka discloses the structure as set forth in claim 1 above and further a  foldable electronic device comprising the conductive laminated structure of claim 1 (Fig. 1 element 1).

Regarding claim 9, Tomioka discloses a foldable electronic device comprising: 
a display region (Fig. 1 area DA); and 
a non-display region disposed outside the display region (Fig. 1 area SA and LA), wherein the non-display region has a plurality of traces (Fig. 1 inclusive of elements L1 and Fig. 2 element 11) having a longest dimension extending in a first direction (as shown in Fig. 1 wherein the vertical direction of the figure is interpreted as the first direction), and each of the traces comprises: 
a substrate (Figs. 2 and 7 element 11); and 
a conductive layer (Figs. 2 and 7 element 30) disposed over the substrate (as shown in Figs. 2 and 7), 
wherein the non-display region has a local thickened area (Fi. 6 element 22) comprising a bend when the foldable electronic device is bent (as shown in Fig. 6), each of the traces in the local thickened area comprises a thickening layer disposed over or under the conductive layer and in a stress tensile side of the foldable electronic device when the foldable electronic device is bent (as shown in Figs. 4 and 6 and discussed in Paragraph [0044]), the thickening layer has a first end at which a material of the thickening layer ceases to continue in the first direction and a second end at which the material of the thickening layer ceases to continue in the first direction (as shown in Fig. 6), and a length of the thickening layer in the first direction, measured from the first end to the second end, is less than a length of a corresponding conductive layer (as shown in Fig. 4 as area EA1).

Regarding claim 11, Tomioka discloses the device as set forth in claim 9 above and further wherein the length of the thickening layer is greater than 3 mm (as discussed in Paragraph [0076] wherein the width of element 22 is 15 mm and, as shown in Fig. 6, the length of element 21 is longer than the width).

Regarding claim 13, Tomioka discloses the device as set forth in claim 9 above and further  wherein the material of the thickening layer is a non-metal material (as discussed in Paragraph [0075]) or a composite conductive material, and a ratio of a thickness of the thickening layer to a thickness of the conductive layer is about 0.1 to 50 (as discussed in Paragraphs [0073]-[0075] wherein the ratio of a thickness of the conductive layer to a thickness of the thickening layer falls within the range of 0.1 to 50, in example 0.65/3=0.21667).

Regarding claim 15, Tomioka discloses the device as set forth in claim 9 above and further wherein the material of the thickening layer is a non-metal material or a composite conductive material, a value of a thickness of the substrate multiplied by Young's modulus of the substrate is about 100 to 300 µm·Gpa (as discussed in Paragraph [0074]), a value of a thickness of the conductive layer multiplied by Young's modulus of the conductive layer is about 20 to 70 µm·Gpa (as discussed in Paragraph [0073]), and a value of a thickness of the thickening layer multiplied by Young's modulus of the thickening layer is about 2 to 60 µm·Gpa (as discussed in Paragraph [0075]).

Regarding claim 16, Tomioka discloses the device as set forth in claim 9 above and further wherein the thickening layer comprises: 
a first polymer layer (Fig. 7 element 21); and 
a second polymer layer (Fig. 7 element 22) disposed over the first polymer layer (as shown in Fig. 7, wherein a material of the first polymer layer is different from a material of the second polymer layer (as discussed in Paragraph [0098]).

Regarding claim 18, Tomioka discloses the device as set forth in claim 16 above and further wherein a ratio of a thickness of the first polymer layer to a thickness of the conductive layer is about 30 to 100 (as discussed in Paragraphs [0073] and [0075] wherein a ratio 60/.6 is 100), a ratio of a thickness of the second polymer layer to the thickness of the conductive layer is about 30 to 100 (as discussed in Paragraphs [0073]-[0074] wherein a ratio 0.6/15 is 25 which is about 30), and a ratio of the thickness of the first polymer layer to the thickness of the second polymer layer is about 0.5 to 2 (as discussed in Paragraph [0074 wherein a ratio of 0.5/0.2=2.5 which is about 2).

Regarding claim 20, Tomioka discloses a foldable electronic device comprising: 
a display region (Fig. 1 area DA); and 
a non-display region disposed outside the display region (Fig. 1 area SA and LA), wherein the non-display region has a plurality of traces (Fig. 1 inclusive of elements L1 and Fig. 2 element 11) having a longest dimension extending in a first direction (as shown in Fig. 1 wherein the vertical direction of the figure is interpreted as the first direction), and each of the traces comprises: 
a substrate (Figs. 2 and 7 element 11); and 
a conductive layer (Figs. 2 and 7 element 30) disposed over the substrate (as shown in Figs. 2 and 7) and configured to carry a conductive signal transmitted through the trace (as discussed in Paragraphs [0031] and [0035]), 
wherein the non-display region has a local thickened area (Fi. 6 element 22) comprising a bend when the foldable electronic device is bent (as shown in Fig. 6), each of the traces in the local thickened area comprises a thickening layer disposed over or under the conductive layer and in a stress tensile side of the foldable electronic device when the foldable electronic device is bent (as shown in Figs. 4 and 6 and discussed in Paragraph [0044]), thicknesses of the conductive layer are the same in the local thickened area and outside the local thickened area such that the conductive signals transmitted through the traces are carried by a conductor having a uniform thickness in the local thickened area and outside the local thickened area (as shown in Fig. 2).

Regarding claim 21, Tomioka discloses the device as set forth in claim 20 above and further wherein a length of the thickening layer in the first direction is less than a length of a corresponding conductive layer (as shown in Fig. 1).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka et al. (US 2017/0371194 A1).

Regarding claim 10, Tomioka discloses the structure as set forth in claim 9 above and further wherein the local thickened area has a width extending in a second direction perpendicular to the first direction, and one of the traces has a width W1, a spacing between the traces is P1, and a number of the traces is N (as shown in Figs. 1, 4, and 6-7 wherein the local thickened area is shown to have a width over the conductive layer, and the traces, elements L1 and L2, are shown to have a width, and spacing between multiple traces).
Tomioka does not expressly disclose the width of the local thickened area ranges between W1 to (W1 + P1) x N, however in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.  As such, one of ordinary skill in the art before the effective filing date would have found it to be an obvious matter of engineering implementation to use a width of the local thickened area ranges between W1 to (W1 + P1) x N, and thus while being a difference, the width does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 19, Tomioka discloses the structure as set forth in claim 1 above and further wherein the materials of the conductive laminated structure are selected so as to enable the conductive laminated structure to fold (as shown in Fig. 2) with a folding angle of 180° (as shown in Fig. 2).
Tomioka does not expressly disclose wherein the conductive laminated structure can withstand more than 40,000 folding times without breakage when a radius of curvature R is equal to 3 mm, however the examiner considers “40,000 folding times” to be a method step in a product claim, and as such has not been given patentable weight over prior art exhibiting the physical features and limitations of the claim, and further that one of ordinary skill in the art before the effective filing date would have found it obvious to test the ability of the components to perform as required by the structure as is common in the art.


Allowable Subject Matter

Claims 12, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 9, a combination of limitations that includes wherein the material of the thickening layer is a metal material, and a ratio of a thickness of the thickening layer to a thickness of the conductive layer is about 0.5 to 5.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 9, a combination of limitations that includes wherein the material of the thickening layer is a metal material, a value of a thickness of the substrate multiplied by Young's modulus of the substrate is about 100 to 300 µm·Gpa, a value of a thickness of the conductive layer multiplied by Young's modulus of the conductive layer is about 20 to 70 µm·Gpa, and a value of a thickness of the thickening layer multiplied by Young's modulus of the thickening layer is about 5 to 30 µm·Gpa.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 9 and 16, a combination of limitations that includes where a ratio of Young's modulus of the first polymer layer to Young's modulus of the second polymer layer is about 103 to 106.  None of the reference art of record discloses or renders obvious such a combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".



Response to Arguments

Applicant’s arguments with respect to claim(s) 1-5 and 7-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
November 29, 2022